Citation Nr: 0503468	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his son


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and participated in the Ardennes, Rhineland, 
and Central Europe campaigns during World War II.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The RO last declined to reopen the claim for entitlement 
to service connection for a low back disorder in an April 
1976 rating decision; the veteran did not timely perfect an 
appeal of this decision.

3.  Evidence associated with the claims folder since the 
April 1976 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a low back disorder.




CONCLUSIONS OF LAW

1.  The April 1976 rating decision that declined to reopen 
the claim for entitlement to service connection for a low 
back disorder is final.  38 U.S.C. § 4005(c) (West 1970); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1975) [38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the 
April 1976 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a low back disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  Effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for a low back disorder, a 
determination that is entirely favorable to the veteran.  As 
such, the Board finds that no further action is required to 
comply with the VCAA and the implementing regulations 
regarding the veteran's application to reopen his claim.  The 
Board will defer addressing the merits of the claim for 
service connection, however, pending further development as 
set out in the REMAND following this decision.

Analysis of the Request to Reopen the Claim 

Initially, the Board observes that, during the pendency of 
this appeal, there was a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively, however, to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  Because the record indicates 
that the veteran filed his request to reopen this claim prior 
to this date (in March 2000), this regulatory change is not 
applicable in the instant case.  Accordingly, the Board will 
analyze this matter under the former criteria applicable to 
the analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for a low back 
disorder, but then denied it on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

A review of the claims file reveals that the RO originally 
denied the veteran entitlement to service connection for a 
low back disorder in an August 1946 rating decision.  In that 
determination, the RO denied the claim in large part because 
there was no indication of any back injury or problems noted 
in the veteran's service medical records.

The Board observes that the RO last reviewed the claim for 
service connection for a low back disorder in an April 1976 
rating decision that declined to reopen the claim.  The 
evidence of record at that time consisted of the veteran's 
service medical records, some VA treatment reports, and a 
letter from his private physician regarding current 
treatment.  The RO determined that the evidence of current 
treatment did not warrant a reopening of the claim.  Although 
the veteran initially filed a notice of disagreement in late 
April 1976 with respect to this decision, he did not timely 
submit a substantive appeal of the matter after the RO issued 
its statement of the case in June 1976.  Accordingly, the 
RO's April 1976 rating decision thereafter became final.  See 
38 U.S.C. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004)].

Then, in March 2000, the veteran again requested that the RO 
reopen his claim for entitlement to service connection for a 
low back disorder.  In an October 2000 rating decision, the 
RO implicitly reopened the claim, but denied it on the 
merits, finding that the record still contained no indication 
of an injury or back problem in service, and that current 
problems recorded several decades after service were too 
remote to relate to the veteran's service period.  The 
veteran received notice of this decision and timely appealed 
it to the Board.

Evidence of record available for review with regard to this 
latest request to reopen includes written statements received 
from the veteran since March 2000, testimony provided by the 
veteran and his son at a September 2004 hearing before the 
undersigned, VA outpatient treatment records dated from 
August 1975 to March 1978 and from March 1999 to August 2002, 
and a December 1944 service medical record addressing 
treatment for an eye condition.  

Following consideration of the record and the veteran's 
testimony, the Board finds that the additional evidence 
submitted by the veteran in support of his claim, 
specifically the September 2004 BVA hearing testimony, is 
both new and material.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

The information provided at the September 2004 BVA hearing 
contains a detailed accounting of the history of the 
veteran's reported back injury in service, as well as a 
thorough discussion of the symptomatology experienced and 
treatment received by the veteran for back problems in the 
years shortly after his discharge from active duty.  The 
Board notes that this type of evidence was not available at 
the time of the prior decisions in this matter, and therefore 
considers this evidence to be new.  

The Board is also of the opinion that the information 
provided at the September 2004 BVA hearing is material to the 
claim.  This evidence suggests a continuity of back 
symptomatology after the veteran's separation from service.  
Notably, the veteran is competent to report the existence of 
back complaints.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board further observes that the Court recently 
vacated and remanded a claim to the Board for reevaluation of 
whether a mother's statement concerning her observations of a 
veteran's mental status immediately after discharge was new 
and material evidence that the veteran had exhibited 
schizophrenia either during service or within a year after 
service in accordance with 38 C.F.R. § 3.307 (2004).  See 
Fortuck v. Principi, 17 Vet. App. 173 (2003).  Similarly, at 
this hearing, the veteran's son recounted his recollection of 
his father's years of back pain and problems when he was a 
very small child (in the years following his father's release 
from active duty).   

Moreover, the veteran, in his September 2004 testimony, also 
provided a more complete picture of the circumstances 
surrounding the origin of his back problems in service.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  He 
reported that he hurt his back in December 1944 moving a 
smoke generator while assigned to a smoke generation unit.  
He testified that his unit was moving to the front to support 
the Third Army.  In support of his assertion he submitted a 
copy of a service medical record dated in December 1944.  It 
was observed at the hearing that the record did not reference 
any back complaints or treatment.  The veteran asserted that 
he was treated for his back at the same time and returned to 
duty.  He testified he was basically only able to go to a 
medical corpsman for provision of medicine (pain relievers) 
before he had to return to the field and continue with his 
duties.  And, as previously noted, although the veteran 
appeared to be somewhat unclear, he was, with the assistance 
of his son, able to provide a more detailed accounting of his 
overall history of treatment for back problems at several 
different VA facilities in the years after service (than was 
previously of record).  The Board notes that while the 
veteran's DD 214 does not reflect decorations for combat he 
was in the Ardennes Campaign.  

At the time of the April 1976 rating decision, the Board 
notes that there was no competent evidence in the record to 
represent an organized and complete history of the 
development of the veteran's current low back disorder, both 
during service and in the years shortly thereafter.  The 
Board finds that the September 2004 BVA hearing, however, 
provides such support.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the Board 
therefore holds that the September 2004 BVA hearing is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and as such, the claim for 
service connection for a low back disorder must be reopened 
for full review.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a low back disorder is granted.


REMAND

The Board notes that the record, as it currently stands, does 
not warrant entitlement to service connection for a low back 
disorder.  It does, however, merit additional development in 
support of this claim.

A review of the current record reveals that the veteran has 
identified several VA medical facilities as locations at 
which he received treatment for low back problems in the 
years following his service.  Admittedly, the record 
demonstrates that the veteran has been unclear, if not 
confusing, as to the accurate details (time and location) for 
his treatment at each identified facility.  After review of 
the claims file, the Board, however, is not satisfied that 
the RO sufficiently searched for all such identified VA 
records (with receipt of adequate "negative" responses for 
all such searches previously undertaken).  Therefore, 
utilizing the information the Board has culled from the 
claims file with respect to the veteran's identified 
treatment history at certain VA facilities, and in 
conjunction with any other details the veteran can now 
provide, the Board finds that the RO must attempt to search 
for additional VA hospitalization and treatment records, 
discussed below, in support of this claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Notably, the veteran has repeatedly identified the VA Medical 
Center (VAMC) in Lake City, Florida, as the location where he 
first received treatment for his low back in the year after 
his discharge from active duty (post-January 1946).  The 
claims file contains a request for information for the 
veteran from the Lake City VAMC in June 1946, noting that the 
veteran then desired treatment (admission).  Thereafter, the 
RO received a two-page February 1947 Record of 
Hospitalization from the Lake City VAMC, documenting the 
veteran's admission for treatment of medical problems 
unrelated to his back.  The underlying treatment records in 
relation to this hospital stay, however, are not of record, 
nor are any outpatient treatment reports from this facility.  
Without obtaining these records for review, it cannot be 
determined whether they may contain relevant information in 
support of the veteran's claim of having back complaints in 
service.  An effort to obtain this evidence is necessary. 

Additionally, in a December 2001 statement, the veteran 
reported that he received treatment at the VAMC in Detroit, 
Michigan, in the 1950's.  The record currently contains VA 
treatment records for diagnosed low back problems at the VAMC 
in Bay Pines, Florida, as of May 1959.  As the VAMC in 
Detroit may have records of back treatment dated earlier than 
that time (and accordingly closer to service), attempts must 
also be made to retrieve records from that facility.

Moreover, the May 1959 record from the VAMC in Bay Pines is a 
hospital summary for treatment dated from May 6, 1959, to May 
14, 1959.  The underlying treatment records for this stay, as 
well as any outpatient treatment records for this facility in 
this time frame, are also not of record, and need to be 
associated with the file if possible.  (In early 
documentation in the claims file, the veteran reported back 
treatment here from 1950 to 1951, and from 1961 to 1962.)

The record further reflects the veteran's report that he was 
treated for back problems at the VAMC in Gainesville, 
Florida, from approximately 1969 to 1971.  While the record 
includes an early RO request for such records, there does not 
appear to be a sufficient "negative" response of record 
from that facility.

The veteran also reported that he has received treatment for 
his back at the VA outpatient clinic (VAOPCs) in Daytona, 
Florida, and Ft. Myers, Florida, from 2000 to the present.  
(Records from the Ft. Myers VAOPC for approximately March 
1999 to August 2002 are already contained in the claims 
file.)  All outstanding records of this treatment (to the 
present) should also be obtained for review.

The Board further notes that the veteran and his son, in 
their September 2004 BVA testimony, indicated that they had 
been previously informed by certain government officials that 
the veteran's service medical records had either been lost or 
were destroyed.  A review of the claims file reveals that the 
RO did obtain a jacket of service medical records from the 
National Personnel Records Center (NPRC); the records in this 
jacket are photocopies, but do include service entry and 
discharge examination records, as well as records of 
treatment for several other problems in service.  The claims 
file also separately contains a couple of other service 
medical records later individually transferred to the RO.  
Moreover, at the September 2004 hearing, the veteran provided 
another service medical record that was not contained in the 
claims file.  Accordingly, there is a suggestion that perhaps 
some of the veteran's service medical records are not 
contained in the claims file (although the NPRC has 
reportedly sent everything in its possession).  Furthermore, 
with regard to the service medical record provided by the 
veteran in September 2004, which he identified as a record of 
treatment for his back problems, the Board notes that this 
record is actually a December 1944 record of treatment for a 
left eye condition.  Therefore, in case the veteran provided 
the wrong record to the Board, and may in fact have another 
"new" service medical record, the Board finds that the RO 
should contact him again and invite him to submit any other 
service medical records in his possession, especially with 
regard to back treatment.

Finally, the Board recommends that after all of this record 
development is complete for the claim, the RO should 
reexamine the matter under the requirements of the VCAA, in 
order to determine whether the evidence of record then 
warrants further development in the form of a VA examination, 
with consideration of whether any current back disorder may 
be related to the veteran's period of active duty.  See 
38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED to the RO, via the AMC, for the following:

1.  The RO should contact the veteran and 
request that he provide VA with a copy of 
any service medical records in his 
possession, to specifically include any 
records of treatment for his low back.  
The RO should further advise the veteran 
VA is attempting to obtain his record of 
treatment for a low back disorder at the 
following VA medical facilities, and 
request that he provide any supplemental 
information that may assist the RO in 
locating these records, to include more 
specific treatment time frames or any 
other pertinent information:

a.  The VAMC in Lake City, Florida, 
for treatment from approximately 
January 1946 to December 1947, to 
include all supporting documentation 
related to a hospitalization in 
February 1947 for treatment of 
several medical conditions;

b.  The VAMC in Detroit, Michigan, 
for any treatment occurring in the 
1950's;

c.  The VAMC in Bay Pines, Florida, 
for any treatment from approximately 
1950 to 1962, to include all 
supporting documentation related to 
a May 1959 hospitalization for a low 
back disorder;

d.  The VAMC in Gainesville, 
Florida, for any treatment from 
approximately 1969 to 1971; 

e.  The Daytona, Florida, VAOPC, for 
any treatment from approximately 
2000 to the present; and 

f.  The VAOPC in Ft. Myers, Florida, 
for any treatment from August 2002 
to the present.

After affording the veteran an 
appropriate opportunity for response to 
this communication, the RO then should 
undertake all necessary efforts, to 
include searches of archived material, in 
order to obtain the veteran's complete 
record of VA hospitalization and 
outpatient clinical treatment for a low 
back disorder within the aforementioned 
VA medical systems.

2.  After the RO completes the 
development requested above to the extent 
possible, it should then review the 
record to determine whether a VA 
examination, to obtain an opinion as to 
whether any current low back disorder may 
be related to active service, is 
necessary to properly adjudicate this 
case.  If an examination is warranted it 
should be scheduled. 

3.  After the RO completes all of the 
aforementioned action, including having 
another VA examination if needed, it 
should then review the claim for service 
connection for a low back disorder on the 
basis of all the evidence including the 
additional evidence associated with the 
record.  If the RO cannot grant the 
benefits sought on appeal, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


